Name: Council Decision (EU) 2018/1663 of 6 November 2018 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation and within the Central Commission for the Navigation of the Rhine concerning the adoption of European standards for professional qualifications in inland navigation
 Type: Decision
 Subject Matter: organisation of transport;  European organisations;  transport policy;  technology and technical regulations;  labour market;  maritime and inland waterway transport
 Date Published: 2018-11-08

 8.11.2018 EN Official Journal of the European Union L 278/20 COUNCIL DECISION (EU) 2018/1663 of 6 November 2018 on the position to be taken on behalf of the European Union within the European Committee for drawing up standards in the field of inland navigation and within the Central Commission for the Navigation of the Rhine concerning the adoption of European standards for professional qualifications in inland navigation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Revised Convention for Rhine Navigation (the Convention) entered into force on 14 April 1967. (2) Pursuant to Article 46 of the Convention, the Central Commission for the Navigation of the Rhine (CCNR) is able to adopt resolutions which are binding for its members. (3) The European Committee for drawing up standards in the field of inland navigation (CESNI) was created on 3 June 2015 in the framework of the CCNR in order to develop technical standards for inland waterways in various fields, in particular as regards vessels, information technology and crew. (4) CESNI will adopt European standards for professional qualifications in inland navigation (standards for professional qualifications) during its meeting on 8 November 2018. A plenary session of the CCNR is likely to adopt a resolution that will incorporate those standards into the Regulations for Rhine navigation personnel. (5) It is appropriate to establish the position to be taken on the Union's behalf in CESNI and the CCNR, as the standards for professional qualifications will decisively influence the content of Union law, namely Directive (EU) 2017/2397 of the European Parliament and of the Council (1), and will have legal effect by virtue of the rules governing the CCNR when it adopts those standards. (6) It is important that the technical requirements for crew members be as harmonised as possible under different legal regimes in Europe in order to facilitate mobility, to ensure the safety of navigation and to ensure the protection of human life and the environment. In particular, Member States which are also members of the CCNR should be authorised to support decisions harmonising the CCNR rules with those applied in the Union. (7) The standards for professional qualifications developed by CESNI provide for minimum harmonised European standards and include standards for competences, standards for practical examinations, standards for medical fitness and standards for the approval of simulators. (8) With effect from 18 January 2022, Article 32 of Directive (EU) 2017/2397 refers directly to standards for professional qualifications as being those established by CESNI. The Commission is empowered to include the entire text of those standards in delegated acts, to make or update relevant references and to set the date of application. (9) The Union's position should be expressed by the Member States of the Union that are members of CESNI and the CCNR, acting jointly, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the European Committee for drawing up standards in the field of inland navigation (CESNI) on 8 November 2018 shall be to agree to the adoption of the European standards for professional qualifications in inland navigation (references cesni (18)_29 to cesni (18)_42). 2. The position to be taken on behalf of the Union at the meeting of the plenary session of the Central Commission for the Navigation of the Rhine (CCNR) where the European standards for professional qualifications in inland navigation (references cesni (18)_29 to cesni (18)_42) are decided upon shall be to support all proposals aligning the requirements of the Regulations for Rhine navigation personnel with those of the European standards for professional qualifications in inland navigation. Article 2 1. The position of the Union as set out in Article 1(1) shall be expressed by the Member States that are members of CESNI, acting jointly. 2. The position of the Union as set out in Article 1(2) shall be expressed by the Member States that are members of the CCNR, acting jointly. Article 3 Minor technical changes to the positions set out in Article 1 may be agreed upon without a further decision of the Council. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) Directive (EU) 2017/2397 of the European Parliament and of the Council of 12 December 2017 on the recognition of professional qualifications in inland navigation and repealing Council Directives 91/672/EEC and 96/50/EC (OJ L 345, 27.12.2017, p. 53).